To: Judge L. HW. Wuones | WB S838

\ken On Verson MAKER a Gtakement AGoawsk andkher

Coot Mah
another Person Cov CommssnG a Chime, IS he Or

Ane Consideve A AS lean “Linder Oat " ane Can he
or She be Comicted af " PerdSury if that Statément

IS False. Son EE

NAV 02 2014
David J, Eradley, Clerk of Courg

Cant You Personally Give me the Connect

ANSWER
Ralsert C. Wooten O4SY7S54 749

ON HOUSTON

   

\ c | y Tx P73 Hasler FIRST-CLASS MAIL
S| OCT aS 10/34/2018 a py
Oe CORIE) ma. psrgesaaa$ 000.472

500 Ae G ‘Y d y nite pad | ad ZIP 77301

_ : Sout eed B.. Eat F..
Con e Tx 7730! a Pee 01111680424
Ay 6: |
26)

Dav; 8 ' . / 5

TM By on Ao. Judce LH. HUGHES
Courg

THIS LEGAL MAIL HAS
NOT GEEN INSPECTED

United States Disteict Court

CouetRoom Il-C Eleventh Lows
51S Rusk Avenue
Houston Tx 77008

mT AAT toate deadb alti |
